office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 adholliday postn-158760-04 uilc date date to bruce dickinson psp territory manager sb_se compliance area jacksonville fl from robert m brown associate chief_counsel income_tax accounting ---------------------------------- subject legend x --------------------- commodities -------------------- property -------- -------------------------------------------------------------------------------------------- facts x manufactures and installs commodities x manufactures certain acoustical seating ceiling and other materials that are to be incorporated into the finished product x purchases raw materials eg lumber fabric and similar items and produces elements of its finished products that are installed in a customer’s property as a commodity x requested permission to change its accounting_method of recognizing income and expenses for what it termed the construction portion of its hybrid contracts from an accrual_method to the completed_contract_method for the taxable_year beginning --------- postn-158760-04 ---------------------- this office denied the taxpayer request for permission to make the requested change in accounting_method however the taxpayer indicates that its overall_method_of_accounting is the accrual_method and such method is being used to report income and expenses from what appear to be manufacturing activities law and analysis sec_460 of the internal_revenue_code provides in part that in the case of any long-term_contract the taxable_income from such contract shall be determined under the percentage_of_completion_method as described in sec_460 sec_1_460-2 of the income_tax regulations provides that sec_460 generally requires a taxpayer to determine income from a long-term manufacturing contract using the percentage-of-completion method pcm a contract not completed in the contracting year is a long-term manufacturing contract if it involves the manufacture of personal_property that is a unique item of a type that is not normally carried in the finished goods inventory of the taxpayer or an item that normally requires more than calendar months to complete see also sec_460 it appears that one of the products that x manufactures are components for commodities that are specifically designed to the specifications of a particular customer thus it appears that x may enter into long-term manufacturing contracts under sec_1_460-2 if so x would be required to report these contracts under the pcm rather an overall accrual_method of accounting we refer this matter to you for any_action you believe is appropriate this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions attachments copy of ruling letter copy of administrative file
